Dolliver, J.
(dissenting) — I dissent. Before the majority can grant summary judgment to Defendant, it is required to view the facts most favorable to the nonmov-ing party. Marquis v. City of Spokane, 130 Wn.2d 97, 105, 922 P.2d 43 (1996). In calling for summary judgment for Defendant, however, the majority blatantly ignores the Plaintiffs substantiated allegations — allegations which Defendant has never refuted. The record plainly shows these police chaplains engage in some amount of religious worship, exercise and proselytizing. It is also clear that public funds and property are used to support the facially secular chaplaincy program through which this religious worship occurs. I find the religious aspects of the chaplaincy program, as conducted, violate article I, section 11 (amend. 88). Furthermore, insofar as these police chaplains operate under the guise of state sponsorship, I find that any amount of religious conduct by these state-endorsed chaplains "violates the Establishment Clause. I would grant summary judgment for Plaintiff.
*815First and foremost, the public value of this chaplaincy-program cannot be understated. I do question the use of the title "chaplaincy program,” noting Pierce County defends its program as a secular counseling program. I have no doubt that these honorable volunteers benefit the state by meeting the counseling needs of its police officials at times of crisis. I am also certain that members of the public are well served by the volunteer counselors.
Despite the importance and value of this program, this court’s reading of the constitution cannot be swayed by public sentiment. State ex rel. O’Connell v. Slavin, 75 Wn.2d 554, 562, 452 P.2d 943 (1969). Furthermore, this court "cannot engraft exceptions on the constitution, 'no matter how desirable or expedient such . . . exception might seem.’ ” State ex rel. Anderson v. Chapman, 86 Wn.2d 189, 196, 543 P.2d 229 (1975) (quoting State ex rel. O’Connell v. Port of Seattle, 65 Wn.2d 801, 806, 399 P.2d 623 (1965)). When reading the constitution, words are given their plain and ordinary meaning unless it can be shown that a different meaning was intended. Zachman v. Whirlpool Fin. Corp., 123 Wn.2d 667, 670, 869 P.2d 1078 (1994). When the language is plain and unambiguous on its face, a court cannot resort to construction or interpretation to avoid the impact of the plain language. Anderson, 86 Wn.2d at 191. The majority plainly ignores these rules when it uses a slanted, result-oriented analysis to justify its holding.
I agree with the Court of Appeals and the majority that the analysis in State v. Gunwall, 106 Wn.2d 54, 720 P.2d 808, 76 A.L.R.4th 517 (1986) provides ample basis for interpreting article I, section 11 (amend. 88), independently of its federal counterpart. I disagree in how the majority applies the language of section 11 to the facts of this case.
Public money and property cannot be "appropriated for or applied to any religious worship, exercise or instruction, or the support of any religious establishment[.]” Const, art. I, § 11 (amend. 88). The section contains an *816exception, which was added by amendment 4 in 1904, and was expanded two more times by amendments 34 and 88, passed respectively in 1958 and 1993. The exception currently states:
[T]his article shall not be so construed as to forbid the employment by the state of a chaplain for such of the state custodial, correctional, and mental institutions, or by a county’s or public hospital district’s hospital, health care facility, or hospice
Const, art. I, § 11 (amend. 88). None of the limited categories in this exception addresses a county sheriffs supporting a police chaplaincy program; therefore, the exception cannot be used to support the majority’s holding.
To determine if article I, section 11, prohibits a particular activity, we first ask whether public money or property is involved, and if so, we then determine if the assets are used to support any religious activity. Washington Health Care Facilities Auth. v. Spellman, 96 Wn.2d 68, 71, 633 P.2d 866 (1981). All parties concede that public funds and public property are used to support the chaplaincy program. All parties concede that chaplains engage in some amount of religious exercise. See Malyon v. Pierce County, 79 Wn. App. 452, 476-77, 903 P.2d 475 (1995) ("[Vjolunteer chaplains engage in religious worship, exercise or instruction. The record discloses that they pray, read scripture, and occasionally 'share’ about Jesus or 'share’ the Gospel.”). This chaplaincy program is partially supported by public money and property, and it is being used as a vehicle through which official police chaplains engage in religious activity. These two simple facts, by themselves, require a finding that the chaplaincy program, as it is conducted, violates article I, section 11 (amend. 88), of our constitution. My holding does not reflect an attempt to purge religion from society; rather, I am merely attempting to abide by the constitutional requirement that public money and property not be used to support religious worship, exercise, or instruction.
I find nothing wrong with a religious organization like *817the Tacoma-Pierce County Chaplaincy (TPCC) program contracting to provide services for the government. The constitutional violation occurs when a religious organization uses a state-supported program to engage in religious activity. Unlike the Court of Appeals and the majority, I cannot turn a blind eye to the conduct of these supposedly secular chaplains. All people have the fundamental right to exercise freely their religious beliefs, but they cannot misuse state-sponsored programs as platforms to espouse their beliefs and minister to the public.
The Court of Appeals and the majority attempt to distract the reader from the chaplains’ admitted religious activity by focusing, instead, on the fact that the contract for the chaplaincy program is facially secular. Never before has this court sanctioned such a superficial analysis when considering a fundamental constitutional issue.
In Witters v. Commission for the Blind, 112 Wn.2d 363, 771 P.2d 1119 (Witters II), cert. denied, 493 U.S. 850 (1989), we prohibited the use of state funds to pay for a blind student’s financial aid at a religious school. In applying article I, section 11, we never looked at the legislation establishing the financial aid program — had we done so, we would have found the program was facially secular. The United States Supreme Court had previously pointed out the financial aid program in itself was "in no way skewed towards religion.” Witters v. Washington Dep’t of Servs. for the Blind, 474 U.S. 481, 488, 106 S. Ct. 748, 88 L. Ed. 2d 846 (1986). The court further observed:
No evidence has been presented indicating that any other person has ever sought to finance religious education or activity pursuant to the State’s program ....
Witters, 474 U.S. at 488. Despite the facially secular nature of the financial aid program, and despite the fact that Witters was apparently the only student out of many to use the public assistance for a religious education, this court held the use of state funds still violated the " 'sweeping and comprehensive’ ” language of the state constitu*818tion. Witters II, 112 Wn.2d at 370 (quoting State ex rel. Dearle v. Frazier, 102 Wash. 369, 173 P. 35 (1918)).
Despite the fact that the bid proposal and the resulting contract for the chaplaincy program are facially secular, and despite the allegation that less than 15 percent of the chaplains’ contacts involve religious activity, I find the use of any public assets for this program violates article I, section 11 (amend. 88) because of the program’s religious content.
It does not matter that the chaplaincy program does not directly contribute public money or property to a religious organization. In Mitchell v. Consolidated Sch. Dist. 201, 17 Wn.2d 61, 135 P.2d 79, 146 A.L.R. 612 (1943), this court invalidated legislation permitting parochial school students to ride on public school busses, even when the busses did not have to go out of their normal route to provide transportation for the parochial students. The private schools received no moneys, and did not directly use any public properties, yet the legislation still violated article I, section 11. See also Visser v. Nooksack Valley Sch. Dist. 506, 33 Wn.2d 699, 207 P.2d 198 (1949) (relying on Mitchell in denying a writ of mandamus seeking to compel public school busses to transport private school students). Similarly, section 11 is violated when public funds and property are used to support this chaplaincy program — a program through which the chaplains engage in religious worship and instruction.
The chaplaincy program has two options to avoid the constitutional hurdle imposed by article I, section 11 (amend. 88). It can either disassociate itself from any governmental support and continue the religious conduct, or it can establish written rules to assure the chaplains attend only to the secular needs of the program and refer persons in spiritual need to private ministers who are not working under the guise of a state-endorsed chaplaincy program. Despite the Court of Appeals’ characterization of such result as honoring form over substance, Malyon, 79 Wn. App. at 480, this result is mandated by our state con*819stitution. Even if the chaplains are unpaid, their being representatives of an official, state-endorsed and state-supported program brings their conduct under the restrictions of article I, section 11 (amend. 88).
A third option for the supporters of this chaplaincy program is to seek an additional amendment to section 11. In 1993, health care interest groups were successful in obtaining legislative and public approval of amendment 88, which allows the employment of chaplains in hospitals and hospices. If public financial support of police chaplains is necessary, and if the religious conduct of these chaplains is also necessary, then the program’s supporters should propose another amendment to the Legislature and the people of this state. The majority would apparently take it upon its own initiative to amend our state constitution for us.
The Establishment Clause
While I agree with the majority that we should follow Lemon v. Kurtzman, 403 U.S. 602, 91 S. Ct. 2105, 29 L. Ed. 2d 745 (1971), until it is overruled, I disagree with the manner in which the majority has applied it. While the chaplaincy program admittedly has a primary secular purpose, and while the primary effect of the program is not to advance religion, I find that any religious worship, instruction, or exercise conducted by these police chaplains creates an impermissible entanglement between church and state and creates an impression of state endorsement of religion. See Lemon, 403 U.S. at 612-13.
Although the County’s contract with TPCC explicitly regards the volunteer chaplains as independent contractors, Resp’t Clerk’s Papers at 82-83, the chaplains are answerable to, and work under the direction of, the county sheriff. Appellant Clerk’s Papers at 258. The County pays for their accident insurance, medical insurance and liability insurance for liability incurred in volunteer service. The County’s brief refers to the chaplains as "Sheriff’s Chaplains.” See Br. of Resp’t at 3. This official title conveys the impression that these chaplains are serv*820ing, albeit without pay, as official representatives of the sheriffs department. The head of the chaplaincy program maintains an office in the sheriffs department. Some chaplains wear police jackets. In the promotional video produced by TPCC, some scenes show a chaplain wearing a dark jacket with what appears to be an official insignia over the left breast pocket. Within that insignia is a cross.
The interwoven relationship between the chaplaincy program and the sheriffs department creates a fundamental problem every time a chaplain engages in religious worship or instruction with an individual: the conduct is implicitly marked with the stamp of government approval and entangles the state with the religious conduct of the chaplains. The United States Supreme Court has found the appearance of government endorsement of religion to violate the Establishment Clause. See, e.g., County of Allegheny v. American Civil Liberties Union, Greater Pittsburgh, 492 U.S. 573, 600, 109 S. Ct. 3086, 106 L. Ed. 2d 472 (1989) (county’s displaying a créche in a prominent location in the county headquarters "sends an unmistakable message that it supports and promotes” a Christian message); see also Separation of Church & State Comm. v. City of Eugene, 93 F.3d 617 (9th Cir. 1996) (51-foot-tall Latin cross standing in a city park represented an impermissible governmental endorsement of Christianity in violation of Establishment Clause). The Supreme Court has described its "endorsement” analysis as a further refinement of the 3-part Lemon test:
In Lemon v. Kurtzman, . . . the Court sought to refine these principles by focusing on three "tests” for determining whether a government practice violates the Establishment Clause. Under the Lemon analysis, a statute or practice which touches upon religion . . . must have a secular purpose; it must neither advance nor inhibit religion in its principal or primary effect; and it must not foster an excessive entanglement with religion. 403 U.S., at 612-613. This trilogy of tests has been applied regularly in the Court’s later Establishment Clause cases.
Our subsequent decisions further have refined the defini*821tion of governmental action that unconstitutionally advances religion. In recent years, we have paid particularly close attention to whether the challenged governmental practice either has the purpose or effect of "endorsing” religion, a concern that has long had a place in our Establishment Clause jurisprudence.
County of Allegheny, 492 U.S. at 592 (footnote omitted).
An official police chaplain, who is wearing a police jacket and who is sitting down and praying or reading scripture with members of the public, does nothing other than to convey the message that the government endorses the religious message being espoused by the chaplain. Having an official county chaplain engage in any religious worship excessively entangles the government with religion and is impermissible under the Establishment Clause.
I would hold unconstitutional any religious activity by these police chaplains based on Lemon and County of Allegheny. The chaplaincy program through which this religious activity occurs is sponsored and supported by the sheriffs department, which is an arm of the state. Because of the chaplaincy program’s relationship with the sheriffs department, the chaplains must absolutely refrain from any religious activity to avoid excessive entanglement or the appearance of state endorsement.
Not only does any religious activity by a police chaplain create an impression of state endorsement of religion, there is even an aspect of implicit coercion. The police are the ones who call the chaplain to a scene of "crisis.” The chaplain may or may not be wearing a police jacket and bullet-proof vest, as well as carrying a police radio. To a person in crisis, having the police call to the scene an "official” chaplain to help counsel the person could potentially create an atmosphere of implicit coercion — a situation which clearly violates the Establishment Clause.
In conclusion, despite the County’s unsupported assertion that chaplains are told not to proselytize, it is clear from the record that explicitly religious conduct occurs in a number of the chaplains’ contacts with individuals. *822Because of this religious content, I find the chaplaincy program violates article I, section 11 (amend. 88), and the Establishment Clause, and I would grant summary judgment to the Plaintiff. If the sheriff plans on continuing to work with crisis counselors, whether they be ministers or lay people, salaried or volunteer, safeguards must be set up to prevent the counselors from engaging in any religious worship or exercise in their capacity as state-sponsored counselors.
Smith and Madsen, JJ., concur with Dolliver, J.